DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  “configured engage the grip” should be “configured to engage the grip”.  Appropriate correction is required.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 2017/0173270 A1).
With regard to claims 1, 3, 12, and 13, Nakamura et al. teach an accessory for an injection device having a needle cap, the accessory comprising: a body portion comprising a recess adapted to receive the injection device (Figs. 8 and 16 member 130, see recess in the central portion, Fig. 24 shows the injection device in the recess); a cover coupled to the body portion about at least one pivot (Fig. 1 member 160, see Figs. 1, 8, and 9, pair of pivot connections between aperture 139 and protrusions 165, [0059]), the cover pivotally moveable between an open 5position in which the recess is exposed to receive the injection device, and a closed position in which the cover at least partially closes the recess to hold the injection device in the body portion (Figs. 23-25); and a cap remover comprising a grip configured to hold the needle cap, the cap remover being moveable with respect to the body portion (Figs. 10 and 16 member 140, grip at 141/144, [0056], [0060], [0061]), 10wherein the cover comprises: a proximal end configured to be moved by a user to move the cover from the open position to the closed position (Fig. 4 member 166, [0059]); at least one distal extension that extends distally away from the at least one pivot (see Reference Figure 1 below); and a distal end provided at the end of the distal end extension, the distal end being configured to engage the grip (distal end of the distal end extension engages the grip via the intervening device structures) to move the grip towards an end of the accessory when the cover is moved from the open position to the closed position to at least 15partially remove the needle cap from the injection device (Fig. 9 rotation of the distal end about 165 moves the grip when the cover is closed to remove the needle cap, the distal end and proximal are connected as part of the cover, movement of one moves the other [0061]).

    PNG
    media_image1.png
    466
    715
    media_image1.png
    Greyscale

With regard to claims 5, 6, and 14-16, see Reference Figure 1 below indicating the proximal and distal extensions formed by the side wall of the cover on either side.
With regard to claim 17, the distal end of the distal extension are operably coupled to the cap remover via cams at 162 and 163 of the cover which engage the cap remover to move the grip to remove the cap when the distal end at the end of the distal extension rotates due to the cover being closed (Fig. 1, [0060], [0061]).
With regard to claims 7-11 and 18-22, see the distal end 162 and 163 of cams (Fig. 1), see the cap remover slots as indicated in Reference Figure 2 below, see [0060], [0061], [0066] 162 and 163 engage 143 when the cover is pivoted to close to move the cap remover distally while the cap is gripped to remove the cap, the cap remover moves proximally when the cover opens (Figs. 1 and 10).

    PNG
    media_image2.png
    859
    655
    media_image2.png
    Greyscale

With regard to claim 23, see Fig. 22 which shows injection device 10 with cap 15 which is used with the accessory of claim 1.
With regard to claim 24, see [0045], [0048], TNF inhibitors such as adalimumab can be used to treat at least arthritis.

Claim(s) 27, 28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiller et al. (US 2016/0184531 A1).
With regard to claim 27, Schiller et al. teach an accessory for an injection device having a needle cap, the accessory comprising: a body portion comprising a recess adapted to receive the injection device (Fig. 6 see injection device 200 in the recess of 100); a cover coupled to the body portion, the cover pivotally moveable between an open position in which the recess is exposed to receive the injection device, and a closed position in which the cover at least partially closes the recess to hold the injection device in the body portion (Figs. 6 and 7 cover 104); and a cap remover comprising a grip configured to hold the needle cap (Fig. 4 grip 108 and 110, [0024]) and opposing inner surfaces that define a cap remover slot therebetween that extends into a surface of the cap remover, the cap remover being moveable with respect to the body portion (see Reference Figure 3 below), wherein the cover comprises: a proximal end configured to be moved by a user to move the cover from the open position to the closed position (see Reference Figure 3 below); and 8Attorney Docket No. JPI6005USNP1 a distal end configured to move the grip towards an end of the accessory when the cover is moved from the open position to the closed position to at least partially remove the needle cap from the injection device, the distal end comprising a cover cam received in the cap remover slot between the opposing inner surfaces, wherein rotation of the cover cam within the cap remover slot about a pivot axis causes the cover cam to act against the cap remover slot in order to translate the cap remover within the accessory (Figs. 3 and 4 107 is taken as the cam, [0025], [0026]).

    PNG
    media_image3.png
    612
    552
    media_image3.png
    Greyscale

With regard to claims 28 and 30, the grips rotate distally and proximally when the cover moves between the open and closed positions.
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The claim does not detail how the distal end structurally engages the grip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783